NIX, Chief Justice,
concurring.
The distinction made by the majority between appellee’s obligation to prove a relationship with the decedent and the legal rights that will flow in the event that relationship is established is a legitimate one. Appellee’s assertion of a common law marital relationship is in essence an attempt to establish that a contract existed between the decedent and her during the decedent’s lifetime. That is the traditional situation where the testimony of the surviving party has been deemed inadmissible under the Dead Man’s Statute. 42 Pa.C.S. § 5930. Once that relationship is established by evidence other than her testimony, the assertion of her legal rights flowing from that relationship as against others who claim interest in the estate represents a controversy between parties respectively claiming such property by devolution or otherwise. I therefore join the majority opinion.
FLAHERTY and McDERMOTT, JJ., join in this concurring opinion.